Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 5/14/2020.  These drawings are accepted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 20 recites “A computer program product comprising a non-transitory computer readable medium comprising instructions, which when executed by at least one processor, cause the at least one processor to carry out the method of claim 1.” Such recitation indicates the claim is a product or apparatus, but also recites a method. Is the claim a method or an apparatus? It is unclear and indefinite as whether the claim is a product/apparatus or a process/method. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-10,12-14,16-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Chochowski et al (US Publication No.: 20170286407).
Claim 1, Chochowski et al discloses 
	receiving a voice signal of a first language (Fig. 1, label voice in first language); 
	obtaining a plurality of voice segments forming the voice signal (Paragraph 53 discloses the electronic device divides the voice signal into a plurality of voice segments in time frame units of a predetermined length.);

obtaining the output voice segment (Fig. 1, label translation machine) based on the integrity of the first voice segment with respect to the second voice segment (paragraph 58,59 discloses translation is performed based on whether the input voice segment is spoken in a first language by a first speaker while  the second voice segment is spoken in a second language by a second speaker.); and
	outputting a text in a second language corresponding to the voice signal of the first language based on an output voice segment (Fig. 1, label text in second language is based on the output voice segment produced from the plurality of segments (paragraph 55). Paragraph 47 discloses ASR denotes a process of automatically recognized a voice signal that has been spoken by a speaker and converting the signal into text. Paragraph 55 discloses the plurality of voice segments is generated at label 1001 of Fig. 1 and Fig. 1, label text in second language is generated based on the output of label 1001.). 

Claim 3, Chochowski et al discloses the integrity of the first voice segment comprises semantic integrity of the first voice segment (paragraphs 57,59,60,61,62,63,64,65 discloses determining whether the voice segment is in a first language by a first speaker or a second language by a second speaker, wherein determination of whether the voice segment is in a first language by a first speaker or a second language by a second speaker is an indicate of semantic integrity.)
Claim 4, Chochowski et al discloses the semantic integrity of the first voice segment indicates the first voice segment constitute a full sentence. (Fig. 6a, label when, does the, etc indicates the input voice signal in the first language, wherein the semantic integrity determines whether the voice segment is spoken by a first speaker in a first language. Paragraph 53 discloses segmentation of the voice signal into segments of a certain length. Depending on the length of the voice segment, the determination of whether the voice segment is spoken by a first speaker in a first language, the integrity indicates the first voice segment is a full sentence.)
Claim 5, Chochowski et al discloses the integrity of the first voice segment is associated with a probability of the integrity of the first voice segment (Paragraph 9 discloses possibility of the voice segment being spoken in the first language and a possibility of the voice segment being spoken in the second language is used to determine the integrity of the first voice segment.).

Claim 7, Chochowski et al discloses wherein the output voice segment includes the first voice segment and the second voice segment.  (Fig. 1, label 1002 performs translation using the first language text from label 1001. Paragraph 55 discloses the voice signal is divided into a plurality of voice segments (includes the first and second voice segment) and paragraph 100 discloses the first language text is a conversion of the voice signal of the first language into a first language text 5007.)
Claim 8, Chochowski et al discloses wherein the first voice segment and the second voice segment are combined as the output voice segment. (Per paragraphs 57,59,60,61,62,63,64,65, given the first and second voice segment are in the first language by a first speaker, the output voice segment is a combination of the first and second voice segment. Fig. 6a, label when and does the indicates the first and second voice segment, which is translated when the translation direction is English to germ as indicated in label 620,621,622,623.)
Claim 9, Chochowski et al discloses wherein the voice feature of the first voice segment and the voice feature of the second voice segment are combined to determine a feature vector based on the combined output voice segment  
Claim 10, Chochowski et al discloses wherein the first voice segment is a starting voice segment.  (Fig. 6a, label when indicates the starting voice segment can be the first voice segment.)
Claim 12, Chochowski et al discloses wherein the output voice segment is dependent on both of the first voice segment and the second voice segment when the 
Claim 13, Chochowski et al discloses wherein the output voice segment is independent of the first voice segment when the integrity of the first voice segment is equal to or greater than a threshold.  (Fig. 1, label machine translation as the output voice segment is dependent on whether the first voice segment and second voice segment has a difference between a possibility of the voice segment being spoken in a first language and a possibility of the voice segment being spoken in the second language is equal to or lower than a threshold. (paragraph 9). Paragraph 11 discloses translation is performed on the voice segment when the voices segment is being spoken in a first language or a second language. Based on paragraph 11 and 9, the translation is dependent on the results of the condition disclosed in paragraph 9.)
Claim 14, Chochowski et al discloses further comprising determining a voice length of the first voice segment, wherein the obtaining the output voice segment comprises obtaining the output voice segment based on the voice length of the first voice segment.  (Fig. 6a, label when, does the, etc. indicates and waveform indicates the voice length of the voice segments. The translation is performed based on the voice length as indicated in label 622,623.)
Claim 16, Chochowski et al discloses wherein the integrity of the first voice segment with respect to the second voice segment is determined based on a first neural layer for the first voice segment and a second neural layer for the second voice segment, 
Claim 17, Chochowski et al discloses the first neural layer and the second neural layer is generated based on training translation data.  (Fig. 1, label 1003 sets the first language as the source language and the second language is set as the target language. Such data is used by the machine translation to perform translation. (paragraph 48-49))
Claim 18, Chochowski et al discloses wherein the voice feature of the first voice segment is extracted from the first voice segment, and the voice feature of the second voice segment is extracted from the second voice segment (paragraph 58 discloses voice features or characteristics are extracted from the voice signal and paragraph 75 discloses extracted characteristics of the voice segments of the voice signal.).  
Claim 19, Chochowski et al discloses 
a memory storing instructions (paragraph 160); and 
at least one processor (paragraph 144) configured to, based on the instructions (paragraph 160), to: 
receive a voice signal of a first language (Fig. 1, label voice in first language); 

determine integrity of a first voice segment with respect to a second voice segment based on a voice feature of the first voice segment and a voice feature of the second voice segment (paragraphs 57,59,60,61,62,63,64,65 discloses   determining whether the voice segment is in a first language by a first speaker or a second language by a second speaker. Paragraph 75 discloses calculating characteristics of the voice signal and extracting characteristics of a voice signal in units of voice segments. This indicates the integrity is determined based on characteristics of the voice signal in units of voice segments. Paragraph 86 discloses calculating an average score of the voice segments to determine a speaker of the voice segments. The average score indicates the integrity of whether the voice segment is spoken by a first speaker in a first language (paragraph 58).); 
obtain an output voice segment (Fig. 1, label translation machine) based on the integrity of the first voice segment with respect to the second voice segment (paragraph 58,59 discloses translation is performed based on whether the input voice segment is spoken in a first language by a first speaker while  the second voice segment is spoken in a second language by a second speaker.); and 
output a text in a second language corresponding to the voice signal of the first language based on the output voice segment (Fig. 1, label text in second language is based on the output voice segment produced from the plurality of segments (paragraph 55). Paragraph 47 discloses ASR denotes a process of automatically recognized a voice signal that has been spoken by a speaker and converting the signal into text. Paragraph 
Claim 20, Chochowski et al discloses a computer program product comprising a non-transitory computer readable medium comprising instructions (paragraph 161,160,162), which when executed by at least one processor (paragraph 127), cause the at 62least one processor to carry out the method of claim 1 (paragraph 129-136, 167. Please see claim 1.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11,15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chochowski et al (US Publication No.: 20170286407) in view of Meng et al (US Publication No.: 20100114556).
Claim 11, Chochowski et al discloses wherein the outputting the text in the second language corresponding to the voice signal of the first language based on the output 
outputting the text of the second language (Fig. 7a, label 701 as the output of the text in the second language).
Chochowski et al fails to disclose the translated text in the second language is based on performing correction on the combined first and second texts in the second language.
Meng et al discloses the translated text in the second language is based on performing correction on the combined first and second texts in the second language (Paragraph 18 discloses generation of text of the source speech and performs text to text translation to translate the text of the source speech into text of the target speech. A synthesis of the target speech according to the text of the target speech is performed in order to output the translated target speech. Paragraph 21 discloses adjusting the translated target speech to include non-text sound information in order to emulate the tone or emotion of the original source speech. By adjusting the target speech, the combination of the first and second texts in the second language is also adjusted. Paragraph 27 provides an example of adjustment of the target speech that also indicates an adjustment of the combination of text.) It would be obvious to one skilled in the art before the effective filing date of the application to modify Chochowski et al by adjusting 
Claim 15, Chochowski et al discloses obtaining the output voice segment (Fig. 1, label machine translation but fails to disclose determining voice speed of the first voice segment , wherein the obtaining the output voice segment comprises obtaining the output voice segment based on the voice speed of the first voice segment.  
	Meng et al discloses determining voice speed of the first voice segment (Paragraph 19 discloses the translated target speech is adjusted, which indicates determination of the voice speech or audio speech rate.), wherein obtaining the output voice segment comprises obtaining the output voice segment based on the voice speed of the first voice segment (Fig. 1, label 104 and paragraph 19 indicates the final target speech (translation of the source speech into another language (paragraph 18)) is performed by adjusting the speed.).
	It would be obvious to one skilled in the art before the effective filing date of the application to modify Chochowski et al by determining the output voice segment based on voice speed as disclosed by Meng et al so to prevent mismatch between the original non-text sounds and the translated text speech, hence enabling the real meaning of the original speaker to be understood more fully and effectively through the target speech or translated speech. (paragraph 10)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA WONG whose telephone number is (571)272-6044.  The examiner can normally be reached on 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on (571) 272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA WONG/Primary Examiner, Art Unit 2656